Judgment is modified to read as follows: “ The issues in the above-entitled matter having duly come to trial at a Trial Term of Supreme Court before Hon. Edward M. Angelí, a Justice of the Supreme Court, at Schenectady, N. Y., on the 10th and 11th days of March, 1925, and a jury having failed to agree and the court thereupon having directed a verdict in favor of the defendant, and the jury having so found, Now, on motion of Borst & Smith, attorneys for the defendant herein, it is Ordered and adjudged that the complaint herein be dismissed, with costs to the defendant in the sum of fifty-five dollars, and that the defendant have execution therefor.” As so modified the judgment and order are unanimously affirmed, without costs.